Citation Nr: 0912437	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for an extradural mass 
of the left, lateral L-2 vertebra.

2.  Entitlement to service connection for short-term memory 
loss.  

3.  Entitlement to service connection for reduced overall 
strength, energy, and wellness.  

4.  Entitlement to service connection for physical weakness, 
poor concentration, and poor memory, due to ionizing 
radiation exposure.  

5.  Entitlement to service connection for an undiagnosed 
illness, manifested by general weakness, constant fatigue, 
and lack of concentration.  

6.  Entitlement to service connection for frequent and urgent 
urination.  

7.  Entitlement to service connection for frequent and urgent 
defecation.  

8.  Entitlement to service connection for residuals of 
removal of basal cell carcinoma of the left upper back.  

9.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine.  

10.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity radiculopathy associated with 
degenerative disc disease of the lumbosacral spine.  

11.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy associated with 
degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
1996, with prior active service totaling eleven years and 
five days.  He served a total of more than 22 years on active 
duty, to include in the Southwest Asia Theatre of Operations 
from August 1992 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) Anchorage, Alaska, granting entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine, and associated radiculopathy of each lower extremity 
and assigning three, separate 10 percent evaluations 
therefor, effective from August 2002.  In addition, service 
connection was denied for an extradural mass of the left 
lateral L-2 vertebra; short-term memory loss; reduced overall 
strength, energy, and wellness; physical weakness, poor 
concentration, and poor memory, due to ionizing radiation 
exposure; an undiagnosed illness, manifested by general 
weakness, constant fatigue, and lack of concentration; 
frequent and urgent urination; frequent and urgent 
defecation; and residuals of removal of basal cell carcinoma, 
mole, left upper back.  

Pursuant to his request, an RO hearing was scheduled to occur 
in March 2005, but prior to its occurrence, the Veteran 
elected to participate in an informal conference with the 
RO's decision review officer in lieu of a formal hearing.  
Such conference was held in March 2005 and notes as to the 
matters discussed during that conference are contained within 
the claims folder. 

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

On a VA medical examination in August 2005, it was noted that 
the Veteran had been afforded a VA medical evaluation in 
November 2004 for evaluation of residuals of in-service Agent 
Orange exposure.  As well, the RO's decision review officer 
in his report of an informal hearing conference with the 
Veteran in March 2005 indicated that the veteran had 
undergone a VA Gulf War examination in February 2005.  Review 
of the record shows that neither the report of the VA Agent 
Orange examination of November 2004, nor the report of the 
VA's Gulf War examination of February 2005, is contained 
within the claims folder and remand is required to obtain 
copies of these reports and to ensure that all available VA 
examination and treatment records have been obtained and 
associated with the claims folder.  

This appeal also raises questions as to the initial ratings 
and effective dates that were assigned for the veteran's 
degenerative disc disease of the lumbosacral spine and 
associated radiculopathy of each lower extremity, for which 
10 percent evaluations have been assigned under Diagnostic 
Code (DC) 5293 as to the lumbar spine and DC 8520 as to each 
leg, effective from August 14, 2002.  In this regard, notice 
is taken that pertinent criteria for the evaluation of spinal 
disorders were amended during the course of the instant 
appeal, initially as of September 23, 2002, with respect to 
intervertebral disc disease, and then again on September 26, 
2003, as to all spinal disorders, including intervertebral 
disc disease.  See 68 Fed. Reg. 51454-51456 (2003); 67 Fed. 
Reg. 54345 (2002).  

As a general matter, "[c]ongressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  Id.; VAOPGCPREC 
7-03, 69 Fed. Reg. 25179 (2004).  With these principles in 
mind, the Board recognizes that because the ratings span both 
before and after the amendments, the veteran's disabilities 
must be evaluated under the pre-September 2002 criteria, as 
well as the September 2002 and September 2003 amendments 
involving 38 C.F.R. § 4.71a.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The 
Board has reviewed the revised criteria for evaluating spine 
disabilities.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Accordingly, VA must 
evaluate the veteran's service-connected lumbar spine 
disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  (Emphasis added.)  See 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114 (2008); VAOPGCPREC 3- 2000 (April 10, 2000); 
Kuzma, supra. 

Prior to September 23, 2002, intervertebral disc syndrome, as 
rated under DC 5293, was rated zero percent or noncompensable 
based upon a finding that it was postoperative and cured.  A 
10 percent rating was warranted for an intervertebral disc 
syndrome that was mild in degree.  A 20 percent rating was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating was warranted for a 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating was 
warranted for an intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy and characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293, as in 
effect prior to September 23, 2002.

Under DC 5293, effective from September 23, 2002, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
rating is warranted when rating based on incapacitating 
episodes, and such was assigned when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating was 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12 months.  A 20 percent rating was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months, and a 10 percent rating was assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 following DC 5293 provided that for the purposes of 
evaluations under such DC, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and 
neurological manifestations" meant orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  Note 2 
provided that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
DC or DCs.  Neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, 
effective from September 23, 2002.

Effective as of September 26, 2003, intervertebral disc 
syndrome is evaluated for all portions of the spine under DC 
5243 either on the basis of incapacitating episodes as 
previously referenced, or under a general rating formula for 
diseases and injuries of the spine.  See 68 Fed. Reg. 51454 
(2003); 38 C.F.R. § 4.71a, DC 5243, effective from September 
26, 2003.

Further clarification of the ratings assigned to date is 
deemed to be in order given that neurological manifestations 
in the context of an intervertebral disc syndrome were, prior 
to the September 2002, evaluated together with orthopedic 
manifestations under DC 5293.  To that end, separate ratings 
for neurological and orthopedic were possible only from 
September 23, 2002.  In this instance, DC 5293 was the basis 
for the 10 percent rating for disc disease of the lumbosacral 
spine and separate, 10 percent ratings were assigned under DC 
8520 prior to September 2002 for neurological involvement, 
i.e., radiculopathy affecting each leg.  Cf.  38 C.F.R. 
§ 4.14 (2008); Esteban v. Brown, 6 Vet. App. 259 (1994).  
Moreover, there is medical evidence that there was present 
marked degenerative disc disease by X-ray in August 2005, 
with VA examiners beginning in October 2006 offering overall 
diagnoses of severe degenerative disc disease of the lumbar 
spine with painful and limited range of motion, thereby 
suggesting that a rating of 40 percent or more may be 
assignable under DC 5293, as in effect prior to September 23, 
2002 but applicable to this appeal as the Veteran filed his 
current claim prior to the time the amended changes to the 
rating criteria were made.  In accordance with VAOPGCPREC 7-
2003, the Board has reviewed the revised criteria for 
evaluating spine disabilities.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Accordingly, VA must evaluate the veteran's service-connected 
lumbar spine disability under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114 (2006); VAOPGCPREC 3- 2000 (April 10, 2000); Kuzma, 
supra.  Therefore, the RO must consider the claim under the 
old rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

Finally, the RO should consider whether all of the issues 
listed as being in appellate status are separate and distinct 
disorders, to include issues numbered 3 and 5. 

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  The RO should 
consider whether all of the issues listed 
as being in appellate status are separate 
and distinct disorders, to include issues 
numbered 3 and 5.  

2.  Obtain for inclusion in the claims 
folder the missing reports of a VA Agent 
Orange examination in November 2004 and a 
VA Gulf War examination of February 2005.  

3.  Ensure that all pertinent VA 
examination and treatment records, not 
already contained within the claims 
folder, are obtained and made a part of 
the veteran's claims file.  

4.  Undertake clarification of the 
initial or any staged ratings assigned 
from August 14, 2002, for the veteran's 
service-connected degenerative disc 
disease of the lumbosacral spine and for 
associated radiculopathy of each lower 
extremity based on the applicable rating 
criteria in effect prior to September 23, 
2002; from September 23, 2002, to 
September 25, 2003, and from September 
26, 2003, and with due consideration of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.14 and the holdings in Esteban, 
supra, and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

5.  After completion of the directed 
development, readjudicate the issues on 
appeal.  If any matter continues to be 
denied, issue an appropriate supplemental 
statement of the case and forward the 
case to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




